t c memo united_states tax_court maurzal frias and teresa frias petitioners v commissioner of internal revenue respondent docket no filed date maurzal frias and teresa frias pro sese edith f moates for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined deficiencies in additions to and accuracy-related_penalties on petitioners' federal income taxes as follows year deficiency dollar_figure big_number additions to tax sec_6651 penalty sec_6662 --- dollar_figure dollar_figure big_number all section references are to the internal_revenue_code in effect for the years in issue and all rules references are to the tax_court rules_of_practice and procedure after concessions the issues for decision are whether petitioners underreported their schedule c gross_receipts for the years and in the amounts of dollar_figure and dollar_figure respectively whether petitioners are entitled to schedule c deductions for car and truck expenses for the years and in amounts greater than those allowed by respondent and whether petitioners are liable for accuracy-related_penalties under sec_6662 for negligence or disregard of rules or regulations findings_of_fact petitioners husband and wife lived in tulsa oklahoma at the time the petition was filed in this case during and mr frias was self-employed primarily as a house painter he also worked as a musician and magician petitioners reported their gross_income and deductions on one schedule c they described their principal business as painting music petitioners were cash_basis taxpayers petitioners' tax returns were prepared by richard gardner on brief petitioners have conceded the sec_6651 issue unless otherwise indicated all descriptions refer to the and tax years petitioners maintained four bank accounts two at the bank of oklahoma one at the bank of tulsa and one at sooner federal savings and loan during an audit of petitioners' and federal individual income_tax returns tax returns the revenue_agent analyzed petitioners' bank_deposits and determined that petitioners had underreported their gross_income petitioners did not report any income from magic shows or band activities on their tax returns after the audit began mr gardner prepared detailed schedules of petitioners' bank_deposits including a calculation of total income for the and years cash withheld from deposit sec_3 was reflected on mr gardner's schedules but was not included in the total deposits petitioners maintained check registers the deposits recorded in petitioners' check registers do not include cash withheld from the deposits a summary of total deposits as calculated by the irs mr gardner and petitioners for follows bank of oklahoma withheld cash bank of tulsa withheld cash sooner fed s l withheld cash respondent's audit mr gardner petitioners' check registers dollar_figure dollar_figure big_number --- --- big_number big_number --- --- big_number big_number --- --- big_number big_number dollar_figure big_number big_number when petitioners deposited checks they often withdrew cash depositing less than the amount of the check bank of oklahoma --- --- total schedule c gross_receipts reported on petitioners' tax big_number big_number big_number return were dollar_figure total income as recalculated by mr gardner after the start of the audit for was dollar_figure petitioners made cash deposits--not to be confused with withheld cash--during of dollar_figure mr gardner did not consider these cash deposits as part of petitioners' schedule c gross_receipts respondent determined that petitioners had underreported their gross_receipts for by dollar_figure respondent did not consider all deposits to be gross_receipts her revenue_agent backed out loan proceeds account transfers and gifts a summary of total deposits as calculated by the irs mr gardner and petitioners for follows respondent's audit mr gardner petitioners' check registers bank of oklahoma withheld cash bank of tulsa withheld cash sooner fed s l withheld cash dollar_figure dollar_figure --- --- big_number big_number --- --- big_number --- --- big_number big_number dollar_figure big_number big_number total big_number big_number big_number schedule c gross_receipts reported on petitioners' tax_return were dollar_figure total income as recalculated by mr gardner after the start of the audit for was dollar_figure petitioners made cash deposits during totaling dollar_figure these cash deposits were not considered as part of petitioners' schedule c gross_receipts as recalculated by mr gardner respondent determined that petitioners had underreported their gross_receipts for by dollar_figure again respondent did not consider all deposits to be gross_receipts her revenue_agent backed out loan proceeds account transfers and gifts auto and truck expense petitioners had three vehicles that they used in conjunction with their business activities petitioners' schedule c shows big_number business miles and big_number personal miles petitioners did not keep contemporaneous logs of business miles driven the mileage numbers on their tax returns were estimates at the time of the audit petitioners reconstructed their business mileage for respondent accepted petitioners' reconstruction and allowed big_number business miles for at the time their case was heard by an irs appeals officer petitioners reconstructed their mileage to reflect a total of big_number business miles in their trial memorandum to this court petitioners reconstructed their mileage to reflect a total of business miles petitioners' schedule c reflects total miles of big_number with business miles of big_number and personal miles of big_number at the time of the audit petitioners reconstructed their business mileage for respondent accepted petitioners' reconstruction of big_number business miles for but deducted petitioners' exhibit incorrectly totals the miles at big_number big_number miles for commuting mileage--20 miles a day--in light of the united_states supreme court's decision in 506_us_168 at the time they submitted their trial memorandum to this court petitioners reconstructed their mileage to reflect a total of big_number business miles opinion a additional income sec_6001 requires taxpayers to maintain records sufficient to establish the amount of their gross_income and deductions where taxpayers fail to keep adequate_records the commissioner is authorized by sec_446 to reconstruct their income by any reasonable method 92_tc_661 use of the bank_deposits method for reconstructing income is well established 96_tc_858 affd 959_f2d_16 2d cir 64_tc_651 affd 566_f2d_2 6th cir under the bank_deposits method there is a rebuttable_presumption that all funds deposited to a taxpayer's bank account constitute taxable_income 335_f2d_671 5th cir 132_f2d_775 2d cir affg 45_bta_104 dileo v commissioner supra pincite the commissioner must take into account any nontaxable sources of deposits of which she is aware in determining the portion of the deposits that represent taxable_income but she is not required to trace deposits to their source petzoldt v commissioner supra pincite estate of mason v commissioner supra pincite respondent's revenue_agent analyzed petitioners' bank accounts she took the net deposits shown on the bank statements added back any cash withheld and subtracted out any deposits that were identifiable as nontaxable petitioners argued at trial5 that their check registers show their gross_income we find the check registers to be unreliable as they do not tie in with petitioners' bank statements petitioners conceded at trial that they did not report any income from magic shows or band activities petitioners further argue that the cash deposits into their bank accounts are not income because the cash came from other bank accounts petitioners however have offered no proof to support their claim other than vague uncorroborated testimony petitioners failed to prove that respondent's reconstruction_of_income is incorrect rule a therefore we sustain respondent's determination on this issue b deduction for mileage petitioners admitted that their auto logs were estimates and not contemporaneously made as required by sec_1 c ii a income_tax regs respondent allowed petitioners' petitioners' brief consists of a two-page letter in which they assert that no additional tax is owed the mileage and negligence issues are not addressed auto mileage based on their initial reconstructions submitted at the time of the audit petitioners' ever increasing claims for additional mileage are unsubstantiated this issue was not addressed by petitioners on brief deductions are a matter of legislative grace petitioners have the burden of showing that they are entitled to any deduction claimed 292_us_435 we find that petitioners have not proven that they are entitled to mileage expenses in excess of those allowed by respondent c sec_6662 accuracy-related_penalty sec_6662 imposes a penalty in an amount equal to percent of the portion of the underpayment_of_tax attributable to one or more of the items set forth in sec_6662 such as negligence or disregard of rules or regulations respondent determined that the entire underpayment of petitioners' tax was due to negligence or intentional disregard of rules or regulations sec_6662 as in the case of the predecessor section covering the addition_to_tax for negligence sec_6653 petitioners bear the burden_of_proof on the penalties in issue rule a 85_tc_934 negligence includes a failure to make a reasonable attempt to comply with the provisions of the internal revenue laws sec_6662 sec_1_6662-3 income_tax regs negligence is the failure to exercise due care or the failure to do what a reasonable and prudent person would do under the circumstances neely v commissioner supra disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 sec_1_6662-3 income_tax regs the accuracy-related_penalties of sec_6662 do not apply with respect to any portion of an underpayment if it is shown that there was reasonable_cause for such portion and the taxpayer acted in good_faith with respect to such portion sec_6664 the determination of whether petitioners acted with reasonable_cause and in good_faith depends upon the pertinent facts and circumstances sec_1_6664-4 income_tax regs petitioners have conceded that they failed to keep accurate books_and_records and that they omitted entire sources of income from their tax returns petitioners have offered no evidence that they were not negligent and do not address the issue on brief we cannot be sure that petitioners intended to abandon this issue but in any case respondent's determination of the applicable penalty must be sustained as petitioners have not met their burden_of_proof on this issue to reflect the foregoing and concessions of the parties decision will be entered under rule
